Case 8:13-cv-01592-AEP Document 272-6 Filed 12/26/19 Page 1 of 4 PageID 8960




        EXHIBIT 5
Case 8:13-cv-01592-AEP Document 272-6 Filed 12/26/19 Page 2 of 4 PageID 8961
Mark S. Mester                                                   330 North Wabash Avenue
Direct Dial: +1.312.876.7623                                     Suite 2800
mark.mester@lw.com                                               Chicago, Illinois 60611
                                                                 Tel: +1.312.876.7700 Fax: +1.312.993.9767
                                                                 www.lw.com

                                                                 FIRM / AFFILIATE OFFICES
                                                                 Beijing          Moscow
                                                                 Boston           Munich
                                                                 Brussels         New York
December 18, 2019                                                Century City     Orange County
                                                                 Chicago          Paris
                                                                 Dubai            Riyadh
BY EMAIL                                                         Düsseldorf       San Diego
                                                                 Frankfurt        San Francisco
Ross Good, Esq.                                                  Hamburg          Seoul

Anderson + Wanca                                                 Hong Kong        Shanghai
                                                                 Houston          Silicon Valley
3701 Algonquin Road, Suite 500                                   London           Singapore
Rolling Meadows, Illinois 60008                                  Los Angeles      Tokyo
                                                                 Madrid           Washington, D.C.
           Re:        Cin-Q Automobiles, Inc., et al. v. BLP,    Milan

                      Case No. 8:13-cv-01592-AEP (M.D. Fla.)     File No. 056866-0001


Dear Ross:

       The motion you filed late last Thursday in Cin-Q would suggest that benefit could have
been had from further discussions regarding the logistics of producing the records in the two
lawsuits filed and funded by your firm against Bock Hatch and Mr. Oppenheim. See Pls.’ Mot.
to Enter and Continue Briefing (Cin-Q Dkt. 268). Indeed, we understood the purpose of Local
Rule 3.01(g) to be the furtherance of such efforts so as to avoid needlessly inconveniencing the
Court with motions that would possibly be resolved in whole or in part through substantive
discussions between counsel. See M.D. Fla. L.R. 3.01(g).

        Unfortunately, you did not contact us until December 12, 2019 to address the motion you
ended up filing that same day, and you abruptly terminated our communications regarding that
motion after a few hours of email exchanges and after I raised questions regarding what
specifically (if anything) in the protective orders would actually prevent M&C and its counsel
from producing some or all documents, let alone suggest that the Court should delay
consideration of BLP’s motion. See Dec. 12, 2019 Email fr. M. Mester to R. Good (1:38 p.m.
CST). Nevertheless, we think it still makes sense to try and work out these issues, and if we are
able to do so, we can obviously advise Judge Porcelli that our motion to compel and your motion
to enter and continue are now moot. Reaching an agreement between counsel is also likely to be
the most efficient way to resolve these issues with minimal or no delay, and your statements to
the Court would suggest that you wish to act as expeditiously as possible, though the delays
occasioned by your continuing refusals to provide the requested materials would, of course,
suggest otherwise. See Pls.’ Mot. to Enter and Continue Briefing (Cin-Q Dkt. 268) at passim.
We nevertheless trust and hope that we can work out with you all or most of these issues.

        To that end, we have the following questions and would appreciate a response to this
letter and these questions by Friday, December 20, 2019:

                   1.    You suggested in your motion that neither M&C nor Plaintiffs’
           counsel have all of the documents produced in Medical & Chiropractic Clinic,
           Inc. v. Oppenheim, et al., Case No. 8:16-cv-01477 (M.D. Fla.) (“M&C”),
Case 8:13-cv-01592-AEP Document 272-6 Filed 12/26/19 Page 3 of 4 PageID 8962
Ross Good, Esq.
December 18, 2019
Page 2




         implying that M&C and/or you have some but not all responsive documents that
         have been requested. See Pls.’ Mot. to Enter and Continue Briefing (Cin-Q Dkt.
         268) at 2. In the interest of expediting matters, will you agree to provide those
         documents that M&C and you do have until such time as the Court has resolved
         the balance of our motion to compel?

                2.      In terms of the documents from M&C that you suggest M&C and
         you do not have, we assume that M&C’s counsel in M&C (fully funded we
         understand by your firm) has the complete record in M&C, and is there any
         reason why M&C cannot simply direct its counsel to make those documents and
         materials available to us, subject to the terms of the December 27, 2016 Agreed
         Confidentiality and Protective Order, which we agree to fully abide by? See
         Agreed Confidentiality and Protective Order (Cin-Q Dkt. 268-1).

                3.      With respect to the documents from Brian J. Wanca, J.D., P.C.
         d/b/a Anderson + Wanca v. Oppenheim, Case No. 2017CH08373 (Circuit Court
         of Cook County, Illinois) (“A+W”), will your firm agree to produce now the
         documents from that case that your firm does have until such time as the Court
         has resolved the balance of our motion to compel?

                4.       In terms of the documents from A+W that you are claiming your
         firm does not have, is there any reason why your firm cannot simply request your
         counsel in that matter to make those documents and materials available to us,
         provided we agree to fully abide by the October 9, 2018 Agreed Protective Order
         in A+W, which we do? See Agreed Protective Order (Cin-Q Dkt. 268-2).

                 5.     You refer in your motion to “potentially invading attorney-client
         privilege.” See Pls.’ Mot. to Enter and Continue Briefing (Cin-Q Dkt. 268) at 3.
         We would naturally assume that any claims of privilege have been long since
         waived. But please provide us with the privilege logs from M&C and A+W so
         that we can understand this claim and determine whether any such documents (if
         any) could be excluded from the scope of our request.

                 6.      You refer extensively in your motion to the protective orders
         entered in both M&C and A+W. See Pls.’ Mot. to Enter and Continue Briefing
         (Cin-Q Dkt. 268) at Exs. A-B. Both of those protective orders, however, only
         limit the disclosure of information that has been designated as confidential. See
         Agreed Confidentiality and Protective Order (Cin-Q Dkt. 268-1) at ¶¶ 2, 5;
         Agreed Protective Order (Cin-Q Dkt. 268-2) at ¶¶ 1-2. Would you be willing to
         make available to us this week the documents that were produced in M&C and/or
         A+W that were not designated as confidential under a protective order?

                7.      The protective orders also both allow disclosure of confidential
         information to other persons with the written consent of the producing party. See
         Agreed Confidentiality and Protective Order (Cin-Q Dkt. 268-1) at ¶ 5(b)(9);
         Agreed Protective Order (Cin-Q Dkt. 268-2) at ¶¶ 7(j), 8(i). Would you be
Case 8:13-cv-01592-AEP Document 272-6 Filed 12/26/19 Page 4 of 4 PageID 8963
Ross Good, Esq.
December 18, 2019
Page 3




         willing to make available to us the documents produced by M&C and your firm in
         M&C, provided we agree to fully abide by the other terms of the protective orders
         entered in M&C and A+W, which we do?

         We look forward to a prompt response to this letter.

         Best regards.

                                                  Sincerely,



                                                  Mark S. Mester
                                                  of LATHAM & WATKINS LLP
cc: Michael C. Addison, Esq.
    Jonathan B. Piper, Esq.
    Joseph H. Varner III, Esq.
